DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Casas et al. (US 20140100413).
Regarding claim 1, Casas discloses determining a cumulative presence of suction in a patient having an implanted blood pump, comprising: determining whether at least one suction event occurred during a predetermined time interval for a predetermined number of time intervals (Fig. 11, section 0074, the control circuit determines whether the result of the comparison at block 1104 is associated with a suction condition. For example, if the monitored parameter is the BEMF of the coils or another parameter directly related to flow, such as the first derivative of BEMF, the value of the parameter at interval N+1 being less than TN indicates a result associated with the presence of a suction condition); and determining the cumulative presence of suction by dividing a sum of a number of predetermined time intervals in which at least one suction event occurred by the predetermined number of time intervals (section 0075-0075, the control circuit compares the suction count value to a predetermined minimum count value. if the suction count value equals or exceeds the minimum count value, then the control circuit determines the presence of a suction condition.  If the suction count value does not equal or exceed the minimum count value, the control circuit increments N at block 1113, and then loops back to block 1104. At block 1104, the control circuit initiates the comparison of the value of the parameter occurring in a new interval with the previously established threshold value TN).
Concerning claim 2, Casas discloses determining cumulative presence of suction in a patient having an implantable blood pump occurs in real-time (Section 0053, calculation occurs in real time).
With respect to claim 3, Casas discloses generating a log-file displaying the cumulative presence of suction (Fig. 5, Section 0045, 0050, The current-to-flow table may be implemented as a file, a data structure, as part of a database, or in any other suitable form. The output device, may be a speaker, a communications terminal (e.g., computer, cell phone) or any other type of device).
Regarding claim 4, Casas discloses the predetermined time interval is approximately 0.25-5 seconds (Section 0072, the control circuit repeatedly evaluates a parameter at intervals N e.g., 2 seconds long).
Concerning claim 5, Casas discloses the predetermined number of time intervals is between every 10 seconds to every 24 hours (section 0092, the control circuit may compare an average of the flow rate, or a parameter related to flow rate calculation over a period longer than a heartbeat e.g., a few minutes, against a preset minimum flow value).
With respect to claim 6, Casas discloses the cumulative presence of suction is performed continually (Abstract, During the absence of a suction condition, the threshold is continually updated, so that the system does not indicate presence of a suction condition if the flow decreases gradually).
Regarding claim 7, Casas discloses each of the predetermined number of time intervals are consecutive (Section 0076, the suction count value effectively indicates the number of consecutive intervals for which the result of the comparison is associated with a suction condition).
Concerning claim 8, Casas discloses the implanted blood pump is communication with a controller to operate the blood pump, the controller being configured to determine a blood flow rate of the blood pump over time (section 0038, 0044, the pump control module can control the pump based on the blood flow rate determined by the flow determination module as further discussed below.  The current-to-flow table 532 may identify one or more blood flow rates that result when a given amount of current is used to power the pump).
With respect to claim 9, Casas discloses determining a cumulative presence of suction, the cumulative presence of suction being determined by: determining whether at least one suction event occurred during a predetermined time interval for a predetermined number of time intervals (Fig. 11, section 0074, the control circuit determines whether the result of the comparison at block 1104 is associated with a suction condition. For example, if the monitored parameter is the BEMF of the coils or another parameter directly related to flow, such as the first derivative of BEMF, the value of the parameter at interval N+1 being less than TN indicates a result associated with the presence of a suction condition); and dividing a sum of a number of predetermined time intervals in which at least one suction event occurred by the predetermined number of time intervals; and generating an alert if the determined cumulative presence of suction increases above a predetermined cumulative presence of suction threshold (section 0075-0075, the control circuit compares the suction count value to a predetermined minimum count value. if the suction count value equals or exceeds the minimum count value, then the control circuit determines the presence of a suction condition.  If the suction count value does not equal or exceed the minimum count value, the control circuit increments N at block 1113, and then loops back to block 1104. At block 1104, the control circuit initiates the comparison of the value of the parameter occurring in a new interval with the previously established threshold value TN).
Regarding claim 10, Casas discloses the predetermined time interval is approximately 0.2-5 seconds (Section 0072, the control circuit repeatedly evaluates a parameter at intervals N e.g., 2 seconds long).
Concerning claim 11, Casas discloses the predetermined number of time intervals is between every 10 seconds to every 24 hours (section 0092, the control circuit may compare an average of the flow rate, or a parameter related to flow rate calculation over a period longer than a heartbeat e.g., a few minutes, against a preset minimum flow value).
With respect to claim 12, Casas discloses the cumulative presence of suction is performed continually (Abstract, During the absence of a suction condition, the threshold is continually updated, so that the system does not indicate presence of a suction condition if the flow decreases gradually).
Regarding claim 13, Casas discloses the cumulative presence of suction is displayed in a log-file, controller, or monitor (Fig. 5, Section 0045, 0050, The current-to-flow table may be implemented as a file, a data structure, as part of a database, or in any other suitable form. The output device, may be a speaker, a communications terminal (e.g., computer, cell phone) or any other type of device).
Concerning claim 14, Casas discloses each of the predetermined number of time intervals are consecutive (Section 0076, the suction count value effectively indicates the number of consecutive intervals for which the result of the comparison is associated with a suction condition).
With respect to claim 15, Casas discloses the implanted blood pump is communication with a controller to operate the blood pump, the controller being configured to determine a blood flow rate of the blood pump over time (section 0038, 0044, the pump control module can control the pump based on the blood flow rate determined by the flow determination module as further discussed below.  The current-to-flow table 532 may identify one or more blood flow rates that result when a given amount of current is used to power the pump) .
Regarding claim 16, Casas discloses determining in the cumulative presence of suction occurs in real time (Section 0053, calculation occurs in real time).
Concerning claim 17, Casas discloses A control circuit for operation an implantable blood pump, the control circuit being configured to: determine a cumulative presence of suction, the cumulative presence of suction being determined by: determining whether at least one suction event occurred during a predetermined time interval for a predetermined number of time intervals (Fig. 11, section 0074, the control circuit determines whether the result of the comparison at block 1104 is associated with a suction condition. For example, if the monitored parameter is the BEMF of the coils or another parameter directly related to flow, such as the first derivative of BEMF, the value of the parameter at interval N+1 being less than TN indicates a result associated with the presence of a suction condition); and dividing a sum of a number of predetermined time intervals in which at least one suction event occurred by the predetermined number of time intervals; and generate an alert if the determined cumulative presence of suction increases above a predetermined cumulative presence of suction threshold (section 0075-0075, the control circuit compares the suction count value to a predetermined minimum count value. if the suction count value equals or exceeds the minimum count value, then the control circuit determines the presence of a suction condition.  If the suction count value does not equal or exceed the minimum count value, the control circuit increments N at block 1113, and then loops back to block 1104. At block 1104, the control circuit initiates the comparison of the value of the parameter occurring in a new interval with the previously established threshold value TN).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JON ERIC C MORALES whose telephone number is (571)272-3107. The examiner can normally be reached Monday-Friday 830AM-530PM CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Layno can be reached on 571-272-4949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JON ERIC C MORALES/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        


/J.C.M/Primary Examiner, Art Unit 3792